 Case 3:19-cv-00532-NJR Document 29 Filed 07/22/20 Page 1 of 4 Page ID #183




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WENDY BROOKS,

                 Plaintiff,

 v.                                           Case No. 19-CV-14-NJR

 FEDEX SUPPLY CHAIN, INC., and
 THEODORE SINGLETON,

                 Defendants,


 JAMES DEMORO,

                 Plaintiff,

 v.                                           Case No. 19-CV-532-NJR

 FEDEX SUPPLY CHAIN, INC., and
 THEODORE SINGLETON,

                 Defendants

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court are identical Motions to Consolidate Discovery filed by

Plaintiffs Wendy Brooks and James DeMoro in their respective cases. Defendants FedEx

Supply Chain, Inc. (“FedEx”) and Theodore Singleton oppose the motions. For the

reasons set forth below, the motions are denied.

                          FACTUAL & PROCEDURAL BACKGROUND

      Plaintiff Wendy Brooks alleges she experienced sexual harassment from male

coworkers and supervisors on a continuous basis while employed with Defendant FedEx



                                      Page 1 of 4
 Case 3:19-cv-00532-NJR Document 29 Filed 07/22/20 Page 2 of 4 Page ID #184




Supply Chain, Inc., in Edwardsville, Illinois (Doc. 1-1, p. 1 of SDIL Case No. 19-CV-14-

NJR) (hereafter referred to as “Brooks case”). Brooks alleges that Defendant Theodore

Singleton, a coworker and supervisor, subjected her to unwelcome sexually suggestive

remarks, gestures, and physical contact (Id. at p. 13). Brooks claims that she reported the

harassment to her managers, and she filed a complaint with the Illinois Department of

Human Rights and the United States Equal Employment Opportunity Commission (Id.

at pp. 2, 13-20). Brooks contends that FedEx then terminated her in retaliation for the

complaints (Id. at pp. 14, 19).

       In DeMoro’s complaint, he alleges he was terminated from FedEx in retaliation for

reporting the sexual harassment aimed at Brooks to his managers (Doc. 1-1 of SDIL Case

No. 19-CV-532-NJR) (hereafter referred to as “DeMoro case”). He further claims that

Defendants violated the Family Medical Leave Act and that Singleton intentionally

interfered with his economic advantage (Id.).

       Through their shared counsel, Brooks and DeMoro now ask this Court to

consolidate their respective cases for discovery. In support, Brooks and DeMoro state that

both cases involve the same Defendants, both cases have similar allegations, Brooks and

DeMoro are witnesses in each other’s cases, many of the other witnesses in both cases

should be the same, and the cases have similar discovery schedules (Doc. 69 of Brooks

case, Doc. 27 of DeMoro case). Defendants disagree, arguing that the similarities between

the two cases end with the commonality in Defendants, counsel, and a retaliation claim

in the respective complaints, calling into question any convenience and conservation of

judicial resources. (Doc. 70 of Brooks case, Doc. 28 of DeMoro case).


                                       Page 2 of 4
 Case 3:19-cv-00532-NJR Document 29 Filed 07/22/20 Page 3 of 4 Page ID #185




                                     LEGAL STANDARD

        Federal Rule of Civil Procedure 42 permits to consolidate actions involving “a

common question of law or fact[.]” The Supreme Court has recognized that district courts

have “substantial discretion” in deciding when to consolidate cases. Hall v. Hall, 138 S.

Ct. 1118, 1131 (2018). “The purpose behind a Rule 42(a) consolidation is to promote

judicial efficiency, but not if prejudice caused to any of the parties outweighs it.”

McKnight v. Illinois Cent. R. Co., 2009 U.S. Dist. LEXIS 49539 at *3 (S.D. Ill. June 12, 2009)

(citing Ikerd v. Lapworth, 435 F.2d 197, 204 (7th Cir. 1970).

                                          ANALYSIS

        Brooks and DeMoro seek to consolidate for discovery purposes, noting that the

two cases in this Court have the same Defendants, similar allegations, and, likely,

common witnesses. Discovery of shared evidence will need to be duplicated in separate

actions. Defendants opposes consolidation, noting that the two cases involve different

claims of sexual harassment and wrongful termination, while the common claim of

retaliation does not require any common testimony because Brooks and DeMoro must

separately establish their complaints about the alleged harasser, Singleton, to show

engagement in a protected activity. Defendants also questions Brooks and DeMoro’s

assertion that many witnesses should be the same for both cases because they provide no

basis for it.

        The Court agrees with Defendants on both fronts. Even though Defendants and

counsel for all parties are the same, DeMoro asserts claims of wrongful termination,

violation of the FMLA, and intentional interference of economic advantage, while Brooks


                                         Page 3 of 4
 Case 3:19-cv-00532-NJR Document 29 Filed 07/22/20 Page 4 of 4 Page ID #186




alleges sexual harassment and retaliation. Even Plaintiffs’ retaliation claims, which are

alleged in both cases, lack commonality supporting consolidation based on the elements

of retaliation under Title VII. See McClendon v. Ind. Sugars, Inc., 108 F.3d 789, 796 (7th Cir.

1997). Brooks and DeMoro also fail to give the Court any specific information as to who

their similar witnesses will be or why they would be the same.

       For these reasons, the Court finds that consolidation is inappropriate. The Court

notes, however, that FedEx is willing to cooperate with Plaintiffs and agree on the use of

certain evidence in both cases. See McKnight v. Illinois Cent. R. Co., No. 09-cv-201-DRH,

2009 WL 1657581, *1 (S.D. Ill. June 12, 2009) (finding formal consolidation inappropriate

but recognizing the parties could “avoid overlapping, redundant discovery by agreeing

to stipulate to the use of certain discovery items produced in one case for use in the other

case.”). To that end, the Court encourages the parties to mutually agree on the use of

overlapping evidence in both cases, where appropriate.

                                        CONCLUSION

       For the reasons set forth above, the Court DENIES the Motion to Consolidate

Discovery filed by Plaintiff Wendy Brooks in Case No. 19-CV-14-NJR (Doc. 69) and the

Motion to Consolidate Discovery filed by Plaintiff James DeMoro in Case No. 19-CV-532-

NJR (Doc. 27).

       IT IS SO ORDERED.

       DATED: July 22, 2020

                                                   ___________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge


                                        Page 4 of 4
